Case 1:20-cv-01525-AJT-TCB Document 19 Filed 06/17/21 Page 1 of 3 PageID# 95




                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION

PHILIP WILSON,

                      Plaintiff,

v.                                           Civil Action No. 1:20-cv-01525

CAPITAL ONE BANK (USA), N.A.,

                      Defendants.


                                   STIPULATION OF DISMISSAL

       COMES NOW, the Plaintiff, Philip Wilson, by counsel, together with Capital One Bank

(USA), N.A., by counsel and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) hereby STIPULATE to

dismissal of the action with prejudice. The court shall retain jurisdiction for purposes of

enforcement of the settlement pursuant to Kokkonen v. Guardian Life Ins., 511 U.S. 375 (1994).

       It is so STIPULATED.

                                            Respectfully submitted,


                                            By:__/s/_Hyatt Browning Shirkey
                                            Hyatt Browning Shirkey
                                            Virginia Bar No. 80926
                                            HYATT BROWNING SHIRKEY LAW FIRM
                                            3048 Brambleton Ave S.W.
                                            Roanoke, VA 24015
                                            T: 540-324-9288
                                            F: 540-986-2199
                                            E-mail: hyatt@hbseqfirm.com
                                            Counsel for Plaintiff




                                               1
Case 1:20-cv-01525-AJT-TCB Document 19 Filed 06/17/21 Page 2 of 3 PageID# 96




                                   PRO HAC VICE COUNSEL

                                   By:__/s/_Matthew L. Schwarts
                                   Matthew L. Schwartz
                                   Florida Bar No. 15713
                                   THE SCHWARTZ LAW FIRM, P.A.
                                   1646 W. Snow Ave., Suite 46
                                   Tampa, FL 33606
                                   T: 813-537-3600
                                   E-mail: mschwartz@tslfirm.com
                                   Counsel for Plaintiff




                                    /s/_John D. Sadler
                                   John D. Sadler, Esq.
                                   BALLARD SPAHR LLP (DC)
                                   1909 K Street NW
                                   12th Floor
                                   Washington, DC 20006
                                   Email: sadlerj@ballardspahr.com
                                   Counsel for Defendant




                                     2
Case 1:20-cv-01525-AJT-TCB Document 19 Filed 06/17/21 Page 3 of 3 PageID# 97




                                CERTIFICATE OF SERVICE


       I hereby certify that on June 17, 2021, I electronically filed the foregoing with the Clerk

of the Court using the ECF system, which will send notice of such filing to all attorneys of

record in this matter.


                                             By:__/s/_Matthew L. Schwarts
                                             Matthew L. Schwartz
                                             Florida Bar No. 15713
                                             THE SCHWARTZ LAW FIRM, P.A.
                                             1646 W. Snow Ave., Suite 46
                                             Tampa, FL 33606
                                             T: 813-537-3600
                                             E-mail: mschwartz@tslfirm.com
                                             Counsel for Plaintiff




                                                 3
